Citation Nr: 0515126	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  94-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected liver disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran was granted service connection for a liver 
disorder (denominated by the RO as a laceration of the liver) 
in a February 1993 rating decision, and was awarded a 
noncompensable disability rating.  The veteran disagreed with 
the rating assigned and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 1994.  

This matter was the subject of Board remands in March 1997, 
August 2000 and August 2001.  It was adjudicated on the 
merits in a decision dated October 2002 in which the Board 
denied a compensable disability rating for the veteran's 
liver disorder.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In response to a Joint Motion for Remand (Joint 
Motion) filed by representatives of the veteran and of the 
Secretary of veterans Affairs, in an Order dated November 
2003 (Order) the Court vacated the Board's October 2002 
decision and remanded this matter to the Board.  The Joint 
Motion and Court Order will be discussed in greater detail 
below.  In March 2004, the Board remanded the matter for 
additional development in compliance with the provisions of 
the Joint Motion and the Court's Order.  The case has now 
returned to the Board.

Issues not on appeal

The Board 's August 2001 remand addressed two issues in 
addition to the service-connected liver disorder: entitlement 
to a permanent and total disability rating for pension 
purposes and entitlement to an increased (compensable) 
disability evaluation for multiple ventral hernia repairs 
with recurrent hernia, secondary to the veteran's service 
connected liver disorder.  

In April 2002 the veteran was informed that his claim of 
entitlement to a permanent and total rating for pension 
purposes had been granted.  This grant of benefits terminated 
the appeal as to that issue.  [The Board additionally 
observes that, according to an August 2002 VA letter, VA 
could not approve the veteran's claim for non service-
connected pension benefits because his family income exceeded 
the legal limit.  To the Board's knowledge, the veteran has 
not expressed disagreement with that issue, which is a 
separately appealable issue.]  

The issue of entitlement to an increased evaluation for 
multiple ventral hernia repairs with recurrent hernia was 
remanded by the Board in August 2001 for preparation of a 
statement of the case (SOC).  In April 2002, a SOC was sent 
to the veteran.  To the Board's knowledge, the veteran did 
not timely perfect an appeal as to that issue, and he has not 
so contended.  Accordingly, the Board does not have 
jurisdiction to consider it.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).

FINDING OF FACT

The veteran's service-connected liver disorder is manifested 
by complaints of fatigue, stomach pain, nausea, vomiting, and 
arthralgias.  Objective clinical findings show no cirrhosis 
of the liver, no abscess, no peritoneal adhesions, no 
incapacitating episodes, no anorexia, and no obstructions of 
the liver.  Arthralgias are attributed by competent medical 
evidence to another source.  Hepatitis A and B are diagnosed 
by history only; and the hepatitis C infection is found to be 
"clinically inactive."

CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for the 
service-connected liver disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002), 38 C.F.R. §§ 4.114, Diagnostic Codes 
7301, 7311 (2001); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected liver disorder.  

The Court's Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The sole reason for the Court's remand, as stated in the 
November 2003 Order, was to address certain concerns raised 
in the November 2003 Joint Motion.  Those concerns involved 
the need for an additional VA examination, as well as the 
adequacy of VA's efforts to obtain certain treatment records, 
and the adequacy of the Board's discussion (reasons and 
bases) of specific evidence that arguably supported the 
veteran's claim.  These matters will be addressed VCAA 
section and in the Analysis section of the Board's decision, 
below. 

With respect to any other perceived defects in the October 
2002 Board decision, none were identified.  The Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].

The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board therefore is confident that, if 
any additional defects existed in its October 2002 decision, 
such defects would have been brought to the Board's attention 
in the interest of judicial economy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1993 rating decision, by the January 
1994 SOC, by the November 1994, September 1998, February 2001 
and April 2002 supplemental statements of the case (SSOCs), 
by the Board decision in October 2002, and by the Board 
remands in March 1997, August 2000, August 2001, and March 
2004, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in March 
2004, with a copy to his representative, that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant an increased disability 
rating; it enumerated the evidence already received; and, it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the RO informed the veteran that the RO 
would get such things as "records held by Federal agencies to 
include your service medical records or other military 
records, and medical records at VA hospitals.  We're making 
reasonable efforts to help you get private records or 
evidence necessary to support your appeal.  We'll tell you if 
we are unable to get records that we requested.  We'll also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your appeal."

Third, the RO must inform the claimant of the information and 
evidence he is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The March 2004 
letter told the veteran to send "any treatment records 
pertinent to your claimed condition(s), especially those 
which are recent (within the last 12 months).  This includes 
reports or statements from doctors, hospitals, laboratories, 
medical facilities, mental health clinics, x-rays, physical 
therapy records, surgical reports, etc.  These should include 
the dates of treatment, findings, and diagnoses.  If you have 
not recently been examined or treated by a doctor and you 
cannot submit other evidence of increased disability, you may 
submit your own statement.  This should completely describe 
your symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
your disability.  If you have received any treatment from 
non-VA medical facility, please complete, sign and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each non-VA doctor and medical care facility that 
treated you for your disorder.  You must include the complete 
name and address of each doctor and medical facility and the 
approximate dates of treatment so that we can request your 
records.  If you have received any treatment from VA medical 
facility, please provide the name and location of the 
facility and the approximate dates of treatment on the 
enclosed VA Form 21-4138, Statement in Support of Claim."

Finally, the RO must request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2004 letter specifically requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence or information is in your possession, please send it 
to us."  

The Board finds that March 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
February 1993, many years before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly impossible; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
March 2004, the RO readjudicated his claim in a December 2004 
SSOC.  Thus, any VCAA notice deficiency has been rectified.  
Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice.  Indeed, 
in a December 2004 statement, the veteran specifically waived 
the 60 day period for response to the December 2004 SSOC and 
requested that this case be immediately sent to the Board.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The Board notes that the November 2003 Joint Motion cited as 
a reason for remanding the case to the Board, the RO's 
failure to comply with previous instructions of the Board as 
contained in the August 2001 remand.  In the August 2001 
remand, the Board instructed the RO to consider whether a new 
examination was required, and if not, to "provide a detailed 
explanation as to why it has arrived at this decision."  The 
RO did not order a new examination and did not explain its 
reasoning in the April 2002 SSOC.  The November 2003 Joint 
Motion also cited the fact that the most recent examination 
was more than three years old.  It instructed the Board to 
"consider whether a new examination should be ordered to 
determine the current level [of] disability."  

In response to the Joint Motion and the resulting Board 
remand, the veteran underwent a VA liver, gallbladder and 
pancreas examination in April 2004, the results of which are 
reported below.  The Board's March 2004 remand instructed the 
examiner to "report in detail all complaints and clinical 
findings pertaining to the liver disorder."  The examiner was 
also asked to comment on whether there is evidence of 
specific symptoms, such as adhesions, cirrhosis, abscesses, 
active hepatitis C, or other chronic liver disease.  As will 
be discussed in the Analysis section below, these items were 
addressed by the examiner.  The Board also asked the examiner 
to answer an additional set of questions only if he found an 
active hepatitis C infection.  As the examiner did not find 
an active infection, he properly did not address those 
questions.  

The Joint Motion also faulted the Board for previous attempts 
to obtain evidence identified by the veteran.  In a March 
1997 remand, the Board instructed the RO to obtain records 
from Midwest Clinic identified by the veteran.  While the 
veteran was notified that the Midwest Clinic records had not 
been obtained, he was not specifically notified that a 
previously completed authorization form had since expired and 
that records after April 1993 had not been obtained.  The 
November 2003 Joint motion specifically instructed that "the 
Board should ensure that Appellant is advised of the 
necessity of submitting another signed authorization from for 
the Midwest Clinic if he wishes the RO to obtain any records 
from this facility."  

In response to the Board's March 2004 remand, the RO 
contacted the veteran by letter dated March 2004.  In 
addition to a general request for additional information and 
evidence, the RO specifically requested authorization from 
the veteran to obtain records from the Midwest Clinic, as 
identified in the Joint Motion and in the Board's March 2004 
Remand.  The letter notified the veteran that VA did not have 
medical evidence from Midwest Clinic after April 1993, and if 
he had knowledge of the existence of additional records, he 
should complete, sign, and return an enclosed authorization 
form.  

Based on the above cited actions, the Board believes that the 
RO has complied with the Board's March 2004 remand order.  
See Evans v. West, 12 Vet. App. 22, 31 (1998); Stegall v. 
West, 11 Vet. App. 268 (1998).  Moreover, the Board believes 
that the items identified in the Joint Motion have been 
adequately addressed.  

In addition to the April 2004 examination, the record also 
contains several other VA examinations, beginning in 1990, 
with the most recent examination conducted in October 2000.  
The RO also obtained the veteran's service medical records 
and VA outpatient treatment records.  As discussed in the 
Introduction above, this case was remanded on three occasions 
by the Board so that additional evidentiary development could 
be undertaken.  

There is no indication that there exists any evidence with a 
bearing on this case that has not been obtained.  On January 
22, 2004, the Board wrote to the veteran, specifically 
soliciting additional evidence and argument and affording the 
representative a period of 90 days within which to do so.  
The veteran responded in February 2004, that he had nothing 
else to submit.  In the November 2003 Joint Motion, the 
veteran through counsel acknowledged that he "is entitled to 
submit additional evidence and argument."  See the Joint 
Motion, page 5.  The Board notes that the veteran did not 
provide the requested authorization to obtain the records 
from Midwest Clinic.  The RO again denied the claim in a 
December 2004 SSOC, and in response, the veteran submitted a 
signed SSOC EXPEDITED ACTION ATTACHMENT, dated December 22, 
2004, waiving the 60 day waiting period and requesting that 
his case be immediately forwarded to the Board.  

The Board concludes from the circumstances here presented 
that neither the veteran nor his representative have any 
additional evidence to add to the record, which, with the 
exception of the April 2004 VA examination and some 
additional VA outpatient treatment records, remains the same 
as it was when the Board last decided the case in October 
2002.  The December 22, 2004 statement from the veteran 
clearly indicates that he is satisfied with the current state 
of development of his claim and does not desire any further 
action by the RO.  Moreover, the April 2005 informal hearing 
presentation submitted by the veteran's representative 
affirms the representative's belief that "the RO has taken 
all appropriate actions listed" in the March 2004 Board 
remand.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

Diseases of the digestive system

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2004).

Revised regulations

The Board notes that the provisions of 38 C.F.R. § 4.114 
involving the liver were revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-29,489 (May 21, 2001).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC 3-2000.  

Specifically, 38 C.F.R. § 4.114 was amended in that 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised, Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001 
regulatory change, Diagnostic Code 7345 was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

As neither version of the regulations is patently more 
favorable to the veteran, the Board will apply them both 
below.  It should again be noted that the while former 
schedular criteria may be applied prospectively, that is both 
before after July 2, 2001, the revised schedular criteria may 
not be applied retroactively, that is after but not before 
July 2, 2001.  See VAOPGCPREC 3-2000.



Specific schedular criteria

(i.)  Prior to July 2, 2001

38 C.F.R. § 4.114, Diagnostic Code 7311, prior to July 2, 
2001, provided that a noncompensable evaluation was warranted 
for an injury of the liver that had healed with no residuals; 
with residual disability, rate as peritoneal adhesions [under 
38 C.F.R. § 4.114, Diagnostic Code 7301].  38 C.F.R. § 4.114, 
Diagnostic Code 7311 (2001).  

Diagnostic Code 7301 [peritoneum, adhesions of] provided the 
following levels of disability. 

50% Severe; definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage;

30 % Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less frequent and 
less prolonged episodes of pain;

10% Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention;

0% Mild.

See 38 C.F.R. § 4.114, Diagnostic Code 7301 (2001).

Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2001).

(ii.)  Effective July 2, 2001

Effective July 2, 2001, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2004).

Diagnostic Code 7345 [chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis, etc., 
but excluding bile duct disorders and hepatitis C)] provides 
the following levels of disability: 

100 %r Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  

60 % Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. Finally, 

40 % Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  

20 % Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-
month period;

10 % Intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 
12-month period;

0% Nonsymptomatic.  

38 C.F.R. § 4.114, Diagnostic Code 7345.  

Note: An "incapacitating episode" is defined as a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected liver disorder, which is currently 
evaluated as noncompensably disabling.  He essentially 
contends that the symptomatology associated with his liver 
disability is more severe than is contemplated by the 
currently assigned rating.  

As has been discussed in some detail above, the Board's 
October 2002 decision was vacated by the Court in part 
because the Board was deemed in the Joint Motion not to have 
carefully considered and discussed certain evidence which was 
considered by the signatories of the Joint Motion for Remand 
to be "potentially beneficial."  See the Joint Motion, page 
2.  Thus, although all evidence will be considered in 
arriving at a decision, particular attention will be paid to 
the evidence highlighted in the Joint Motion, as well as to 
evidence which has recently been added to the claim folder.




Attribution of symptoms

The Board notes that, in addition to a service-connected 
liver disorder, the veteran is separately service-connected 
for a ventral hernia.  That issue is not currently on appeal.  

In this decision, which involves the assignment of a raring 
for the service-connected liver disorder, the Board may not 
consider symptomatology that is medically attributed to the 
ventral hernia, as that would amount to prohibited 
pyramiding.  
See 38 C.F.R. § 4.14 (2004).  

The Board notes that the April 2004 VA examiner reported that 
the veteran  complained of soreness and sharp pain in the 
right upper quadrant on and off, as well as cramps, vomiting 
and nausea, and chronic fatigue, and diffuse chronic 
arthralgias.  The examiner diagnosed no other 
gastrointestinal disorder to account for the veteran's 
symptoms.  Accordingly, as the veteran's symptoms were not 
attributed to the separately service-connected hernia 
residuals, and as no other disorder was diagnosed to account 
for them, the Board will treat them as a component of the 
veteran's service-connected liver disability.

The Board notes that in the Joint Motion that resulted in the 
November 2003 Court remand, it was noted that the Board in 
its October 2002 decision failed to discuss potentially 
beneficial evidence, specifically: a 1990 SSA interview which 
noted that the veteran appeared tired, an August 1993 VA 
joints examination report which noted that the veteran stated 
that his stomach hurt when he cut the grass, March 1994 
testimony that he was tired all the time and vomited 
frequently, and a notation of stomach pain in the October 
2000 VA examination.  Based on the April 2004 examiner's 
findings, the Board will consider such symptoms (fatigue, 
pain and soreness in the abdominal area, and vomiting) as 
part of his service-connected liver disorder.  

However, with respect to the November 1995 notation of 
arthralgias in the neck, lower back, and right shoulder area, 
the April 2004 VA examiner found that such complaints of 
diffuse arthralgias were attributable to arthritis.  
Accordingly, since competent medical evidence has attributed 
those symptoms to another source, they will not be considered 
in evaluating the veteran's liver disorder.  See 38 C.F.R. 
§ 4.14 (2004); cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The former rating criteria

(i.)  Selection of diagnostic code

Prior to the July 2, 2001 change in the diagnostic codes 
related to liver disabilities, the veteran was assigned a 
noncompensable evaluation for a liver disorder under the 
provisions of Diagnostic Code 7313 [residuals of liver 
abscess].  However, the Board believes that the more 
appropriate diagnostic code is 7311 [liver, injury of] 
because the veteran had an injury to the liver with possible 
residual disability; according to the medical evidence he did 
not and does not  have a liver abscess.  Therefore, 
Diagnostic Code 7311 better fits the type of injury that the 
veteran suffered, which was described as late as April 2004 
as a laceration of the right lobe of the liver.  Moreover, 
the April 2004 VA examiner made a specific finding that the 
veteran does not now have an abscess of the liver.  
Accordingly, Diagnostic Code 7313 is not appropriate.  

Diagnostic Code 7312 is also found not to be appropriate as 
the evidence does not show cirrhosis of the liver.  Again, 
the April 2004 VA examiner specifically found that there was 
no cirrhosis.  Also as found by the April 2004 VA examiner, 
the veteran does not currently have hepatitis.  Hepatitis C 
was found to be clinically inactive, and hepatitis A and B 
were diagnosed by history only.  Accordingly, Diagnostic Code 
7345 is not appropriate.  

The Board finds for the reasons stated that former Diagnostic 
Code 7311 is the most appropriate with respect to the 
veteran's liver disorder.  The veteran has not suggested 
another diagnostic code.  

(ii.)  Schedular rating

Upon review of the medical evidence of record, the Board 
finds that the criteria for a 10 percent rating have been 
met.  Under Diagnostic Code 7311, which rates by analogy to 
Diagnostic Code 7301, a 10 percent rating requires a showing 
of overall symptomatology that is moderate in degree, with 
symptoms such as pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.

The criteria for a 10 percent rating are stated in the 
disjunctive; therefore evidence that is deemed sufficient to 
establish any one of the criteria is sufficient to warrant a 
10 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned]. 

The veteran's reported symptoms appear to be congruent with 
the former schedular criteria for a 10 percent rating.  The 
criteria of pulling pain on attempting work or aggravated by 
movements of the body meshes with the veteran's report that 
his stomach hurt when he cut the grass.  In addition, the 
April 2004 examiner noted complaints of nausea and vomiting 
on an average of once daily, and did not attribute them to 
any non-service connected disorder or to the service-
connected hernia, the Board finds that the criteria for a 10 
percent disability rating have been met.  

The Board must also address whether the criteria for a rating 
above 10 percent are approximated.  The Court has held that 
the claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
that the maximum available benefits is awarded"  AB v. Brown, 
6 Vet. App. 3, 38 (1992).

While the criteria for a 10 percent rating are stated in the 
disjunctive, the criteria for the 30 percent and 50 percent 
level are stated in the conjunctive.  The Court has observed 
that the use of the conjunctive indicates that all 
requirements would have to be met.  See Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  
In this case, both the 30 percent and 50 percent levels 
require a showing of a partial obstruction of the liver.  
There is no such finding in the April 2004 examination or in 
any previous medical evidence, nor any suggestion of such, 
nor any assertion of such on the part of the veteran.  
Moreover, the clinical findings are not consistent with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage; nor 
are they consistent with delayed motility of barium meal.  
Accordingly, the criteria for a rating higher than 10 percent 
are not met.  

The Board has specifically considered the evidence raised in 
the Joint Motion.  However, the notation in the 1990 SSA 
interview that the veteran appeared tired, the notation in 
the August 1993 VA joints examination report that the veteran 
reported stomach pain when he cut the grass, the veteran's 
March 1994 testimony that he was tired all the time and 
vomits frequently, and a notation of stomach pain in the 
October 2000 VA examination, do not establish or suggest that 
the veteran suffers a partial obstruction of the liver.  As 
has been discussed above, the November 1995 notation of 
arthralgias in the neck, lower back, right shoulder area has 
been attributed to non-service-connected disability by the 
April 2004 examiner.

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the ambiguous terms in the rating criteria 
demonstrates that such symptoms are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating, and not as an 
exhaustive list.  However, the Board has not identified such 
symptomatology or other aspect of the veteran's service-
connected liver disorder that would enable it to conclude 
that the type and degree of symptomatology contemplated for a 
30 or 50 percent rating are approximated, and the veteran and 
his representative have pointed to no such pathology.  

A 30 percent rating contemplates symptomatology that is 
moderately severe, and a 50 percent rating requires severe 
symptomatology.  Given the otherwise normal findings of the 
April 2004 examiner with respect to the liver, such as a 
clinically inactive hepatitis C infection, no clinical 
evidence of cirrhosis of liver or abscess, and no signs of 
peritoneal adhesions, and conceding the findings noted in the 
Joint Motion listed above, the Board cannot identify 
symptomatology of the type or degree that would represent a 
moderately severe or severe disability under the former 
schedular criteria, or that would approximate a partial 
obstruction of the liver. 

(iii.) Fenderson considerations 

The medical and other evidence of record indicates that the 
veteran's service-connected liver disorder remained has about 
the same since service connection was granted.  In 
particular, various examinations from the time he was 
examined by VA in October 1992 up until the April 2004 
examination are fairly congruent as to identified 
symptomatology, with no demonstrable liver damage or active 
hepatitis C.  When examined by VA in October 2000, the 
veteran said that he was not taking any medications.  The 
examiner noted that liver function tests were normal.  It was 
noted that hepatitis C appeared to be inactive.  

The veteran's own self reports, although understandably not 
precisely identical over the years, appear to reflect more or 
less consistent symptoms, including complaints of abdominal 
discomfort, fatigue and nausea and vomiting.  While the 
veteran is not competent to ascribe such symptomatology to 
his liver disorder, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience], the Board 
observes that such symptoms were later confirmed clinically 
in the April 2004 examination.  The Board finds that these 
prior complaints of similar symptoms allows for the 
assignment of a 10 percent rating from June 17, 1992 forward.  




The current rating criteria

The Board will review the evidence in light of the current 
criteria to determine whether a rating higher than 10 percent 
can be assigned, keeping in mind that the revised criteria 
may not be applied before the effective date of the change, 
July 2, 2001. 

(i.)  Selection of diagnostic code

As noted above, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2004).  The evidence clearly 
shows that there are no adhesions of the peritoneum or 
cirrhosis of the liver, so those diagnostic codes are 
inapplicable.  Accordingly, the Board will rate the veteran's 
service-connected liver disability under Diagnostic Code 7345 
[chronic liver disease without cirrhosis].  As discussed 
above, the clinical evidence does not indicate that the 
veteran's liver disorder includes cirrhosis. 

The Board additionally observes in passing that that the 
veteran's service-connected liver disability can be rated 
under one code or the other but cannot be combined because, 
as noted above, rating under multiple diagnostic codes would 
violate 38 C.F.R. § 4.113 as well as the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  

(ii.)  Schedular rating

It is evident from a review of Diagnostic Code 7345 that the 
level of disability to be assigned for the veteran's service-
connected liver disorder hinges in large measure on the 
persistence and severity of the disability.  That is, higher 
ratings under Diagnostic Code 7345 require more frequent and 
severe symptomatology than do lower ratings.

The evidence, including the veteran's own statements, does 
not indicate that the veteran has experienced nor does it 
demonstrate near-constant debilitating symptoms, as required 
for the 100 percent level.  Although the veteran undoubtedly 
experiences such symptoms as fatigue and vomiting, there is 
nothing in the record which indicates or even such suggests 
that such episodes are near constant and debilitating.  
 
For the 20 percent through the 60 percent level, the criteria 
contain two components, stated in the disjunctive.  In such 
cases, only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

The second component for each of these levels involves 
incapacitating episodes.  
An "incapacitating episode" is defined under the rating 
schedule as a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

The evidence, including the veteran's own statements, does 
not indicate that the veteran has experienced any 
incapacitating episodes.  While the veteran has consistently 
complained of fatigue, the evidence does not show that he has 
suffered any incapacitating episodes as defined above.  The 
April 2004 examiner specifically noted that the veteran 
denied any prolonged immobilization or bed rest.  He also 
noted that the veteran complained that he cannot walk more 
than one to two blocks and he cannot climb more than one 
flight of stairs at a stretch; however, he can attend to his 
simple routine daily activities, there were no debilitating 
symptoms, and there were no frequent hospitalizations for his 
liver problem.  

In addition to incapacitating episodes, entitlement to a 20 
percent rating can alternatively be established where the 
evidence shows daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication.  These three requirements are 
stated in the conjunctive and must all be met.  

The Board notes that there is evidence from the April 2004 
examination and the veteran's prior reports that he has 
complained of fatigue.  In a 1990 SSA interview, the veteran 
was noted to appear tired.  In March 1994 hearing testimony, 
the veteran stated that he was tired all the time because of 
his hepatitis.  

However, the veteran does not have anorexia; nor does he 
contend that he has anorexia.  There is no specific clinical 
finding of anorexia in the record, and the April 2004 
examiner indeed found the veteran to be obese and to weigh 
255 pounds.  Moreover, the veteran was found to have a normal 
appetite and to have gained approximately 10 pounds over the 
last year.  He denied any history of nutritional deficiency; 
and the examiner found no evidence of obvious nutritional 
deficiency.  In October 2000, the veteran weighed 250 pounds.  
On examination in March 1993, he weighed 227 pounds.  On 
examination in October 1992, he weighed 238 pounds, with a 
maximum weight in the prior year of 240 pounds.  

The evidence does not show any dietary restriction or 
continuous medication for the veteran's liver disorder.  The 
April 2004 examiner noted that the veteran was not taking any 
specific medications for his symptoms.  The October 2000 
examiner also noted that the veteran was not taking 
medications, and that he did not need a restricted diet.  

The Board notes in passing that the use of the term "such as" 
in Diagnostic Code 7345 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan, 16 Vet. App. 436.  
Accordingly, the evidence considered in determining the level 
of impairment under Diagnostic Code 7345 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment.  

However, as used in Diagnostic Code 7345, with the exception 
of the 100 percent level, the term "such as" applies only 
to the symptoms experienced during incapacitating episodes, a 
term which is precisely defined in Note (2), above.  As 
stated, the evidence, including the veteran's own statements, 
does not show that he has experienced incapacitating 
episodes.  

With respect to symptoms not associated with incapacitating 
episodes, i.e., fatigue, malaise and anorexia, the Board 
notes as stated above that the evidence does not show 
anorexia or any degree of weight loss or malnutrition, as 
described for the 20 percent, 40 percent and 60 percent 
levels.  The April 2004 examiner found no evidence of obvious 
nutritional deficiency, and the veteran has consistently 
gained weight over the period on appeal, from June 1992 to 
present.  Therefore, as one of the conjunctive criteria 
required for any rating over 10 percent has not been met, a 
higher rating is not warranted.  

The Board has specifically considered the evidence raised in 
the Joint Motion.  However, the notation in the 1990 SSA 
interview that the veteran appeared tired, the notation in 
the August 1993 VA joints examination report that the veteran 
reported stomach pain when he cut the grass, the veteran's 
March 1994 testimony that he was tired all the time and 
vomits frequently, and a notation of stomach pain in the 
October 2000 VA examination, do not establish or suggest that 
the veteran suffers incapacitating episodes as defined above, 
or that he suffers anorexia.  The November 1995 notation of 
arthralgias in the neck, lower back, right shoulder area has 
been attributed to non-service-connected disability by the 
April 2004 examiner.

Accordingly, the Board finds that under the current version 
of the rating schedule, a rating higher than 10 percent is 
not warranted.  The Board again observes that the medical 
evidence and the veteran's own statements indicate that the 
disability has not changes appreciably over the years.  
Accordingly, a disability rating in excess of, or lower than, 
10 percent may not be assigned for any period of time 
governed by those regulations (July 2, 2001 to present).  See 
Fenderson.

Extraschedular rating

In the Statement of the Case dated April 2002, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected liver disorder.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
See also VAOPGCPREC 6-96.

The Board observes in passing that in its now-vacated October 
25, 2002 decision, the Board considered the matter of an 
extraschedular rating and concluded that such was not 
warranted.  This part of the Board's decision was not 
addressed in the Joint Motion.  See Fugere. 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

The evidence does not show that the service-connected liver 
disorder presents an unusual or exceptional disability 
picture.  The April 2004 VA examiner specifically found that 
there were no frequent hospitalizations due to the liver 
symptoms, that the veteran was not taking any specific 
medication for his symptoms, and that he was not 
unemployable, at least in a sedentary job.  Also as discussed 
in detail above, the service-connected liver disorder does 
not involve any liver damage or active residuals of hepatitis 
C.  The medical evidence does not show that the clinical 
picture is in any way out of the ordinary.  The Board 
accordingly finds that the veteran's disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected status post 
laceration of the liver with a history of hepatitis C.

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased 10 percent rating is 
warranted for the veteran's service-connected liver disorder.  
To that extent, the benefit sought on appeal is granted.


ORDER

Entitlement to a 10 percent evaluation for the service-
connected liver disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


